                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

  BITCO GENERAL INSURANCE
  COMPANY,                                         CV 18-87-BMM-JTJ

                       Plaintiff,
                                                    ORDER
  vs.

  J. BURNS BROWN OPERATING
  CO.,

                       Defendants.

        On October 17, 2019, the Court issued an Order setting a settlement

conference in this matter. (Doc. 57.) Thereafter, Plaintiff requested the Court

clarify whether the BITCO claim manager may appear at the conference by

telephone rather than in person, as required by the Order. Plaintiff also proposed

the parties follow an alternative initial settlement demand procedure. Plaintiff’s

requests are well-taken. Accordingly,

        IT IS ORDERED that the BITCO claim manager with primary

responsibility for this matter may be available by telephone rather than appear at

the settlement conference in person.



                                          1
      IT IS FURTHER ORDERED that the parties are required to engage in a

meaningful settlement discussion prior to the settlement conference. Settlement

conferences are often more efficient and productive if the parties have exchanged

demands and offers before the conference. Before arriving at the conference, at

least one specific proposal and one counter proposal shall be exchanged.

DATED this 21st day of October, 2019.



                                             ______________________________
                                             Kathleen L. DeSoto
                                             United States Magistrate Judge




                                         2
